Exhibit 10.2

NEITHER THIS WARRANT CERTIFICATE NOR THE WARRANTS REPRESENTED HEREBY NOR ANY
SHARES OF COMMON STOCK ISSUABLE UPON THE EXERCISE OF SUCH WARRANTS, NOR ANY
INTEREST IN OR RIGHTS UNDER SAME, HAVE BEEN REGISTERED UNDER THE SECURITIES ACT
OF 1933 OR THE LAWS OF ANY STATE, AND NEITHER THIS WARRANT CERTIFICATE NOR THE
WARRANTS REPRESENTED HEREBY NOR ANY SHARES OF COMMON STOCK ISSUABLE UPON THE
EXERCISE OF SUCH WARRANTS, NOR ANY INTEREST IN OR RIGHTS UNDER SAME, MAY BE SOLD
OR OTHERWISE TRANSFERRED UNLESS REGISTERED UNDER SUCH ACT AND APPLICABLE STATE
SECURITIES LAWS OR AN EXEMPTION FROM REGISTRATION IS AVAILABLE.

PRO-PHARMACEUTICALS, INC.

COMMON STOCK PURCHASE WARRANT

Pro-Pharmaceuticals, Inc., a Nevada corporation (the “Company”), for value
received and subject to the terms set forth below hereby grants to Peter Traber,
or registered successors and assigns (the “Holder”), the right to purchase from
the Company at any time or from time to time until the date and time permitted
under Section 2.1 below, 600,000 warrants fully paid and nonassessable shares of
the Common Stock, par value $.001 per share, at the purchase price of seventy
one cents ($0.71) per share (the “Exercise Price”). The Exercise Price and the
number and character of such shares of Common Stock purchasable pursuant to the
rights granted under this Warrant are subject to adjustment as provided herein
and vest on the achievement of the following milestones:

a. 150,000 Warrants at the signing of this agreement;

b. 150,000 Warrants at completion of the first year and satisfactory performance
to objectives of this contract;

c. 150,000 Warrants when the first patient is dosed in the Phase III trial;

d. 150,000 Warrants when an IND is received for fibrosis.

1. Definitions. As used herein the following terms, unless the context otherwise
requires, have the following respective meanings:

(a) “Common Stock” means all stock of any class or classes (however designated)
of the Company, authorized upon the Issue Date or thereafter, the holders of
which shall have the right, without limitation as to amount, either to all or to
a share of the balance of current dividends and liquidating dividends after the
payment of dividends and distributions on any shares entitled to preference, and
the holders of which shall ordinarily, in the absence of contingencies, be
entitled to vote for the election of a majority of directors of the Company
(even though the right so to vote has been suspended by the happening of such a
contingency).

(b) “Issue Date” means June 15, 2010.

(c) “This Warrant” means, collectively, this Warrant and all other stock
purchase warrants issued in exchange therefor or replacement thereof.

(d) “Other Securities” means any stock (other than Common Stock) and other
securities of the Company or any other person (corporate or other) which the
Holder of this Warrant at any time shall be entitled to receive, or shall have
received, upon the exercise of this Warrant, in lieu of or in addition to Common
Stock, or which at any time shall be issuable or shall have been issued in
exchange for or in replacement of Common Stock or Other Securities pursuant to
Section 3.2 hereof or otherwise.



--------------------------------------------------------------------------------

2. Exercise.

2.1 Exercise Period. The Holder may exercise this Warrant at any time after the
Issue Date and before the close of business in Boston, Massachusetts on the
fifth anniversary of the Issue Date (the “Exercise Period”).

2.2 Exercise Procedure.

(a) This Warrant will be deemed to have been exercised at such time as the
Company has received all of the following items (the “Exercise Date”):

(i) a completed Subscription Agreement as described in Section 2.4 hereof,
executed by the Person exercising all or part of the purchase rights represented
by this Warrant (the “Purchaser”);

(ii) this Warrant;

(iii) if this Warrant is not registered in the name of the Purchaser, an
Assignment or Assignments in the form set forth in Exhibit B hereto, evidencing
the assignment of this Warrant to the Purchaser together with any documentation
required pursuant to Section 8(a) hereof; and

(iv) a check payable to the order of the Company in an amount equal to the
product of the Exercise Price multiplied by the number of shares of Common Stock
being purchased upon such exercise or can be exercised on a “cashless” basis.

(b) As soon as practicable after the exercise of this Warrant in full or in
part, and in any event within ten (10) days after the Exercise Date, the Company
at its expense will cause to be issued in the name of and delivered to the
Purchaser, or as the Purchaser (upon payment by the Purchaser of any applicable
transfer taxes) may direct, a certificate or certificates for the number of
fully paid and non-assessable shares of Common Stock (or Other Securities) to
which the Purchaser shall be entitled upon such exercise, together with any
other stock or other securities and property (including cash, where applicable)
to which the Purchaser is entitled upon exercise.

(c) Unless this Warrant has expired or all of the purchase rights represented
hereby have been exercised, the Company at its expense will, within ten
(10) days after the Exercise Date, issue and deliver to or upon the order of the
Purchaser a new Warrant or Warrants of like tenor, in the name of the Purchaser
or as the Purchaser (upon payment by the Purchaser of any applicable transfer
taxes) may request, calling in the aggregate on the face or faces thereof for
the number of shares of Common Stock remaining issuable under this Warrant.

(d) The Common Stock (or Other Securities) issuable upon the exercise of this
Warrant will be deemed to have been issued to the Purchaser on the Exercise
Date, and the Purchaser will be deemed for all purposes to have become the
record holder of such Common Stock (or Other Securities) on the Exercise Date.

(e) The issuance of certificates for shares of Common Stock (or Other
Securities) upon exercise of this Warrant will be made without charge to the
Holder or the Purchaser for any issuance tax in respect thereof or any other
cost incurred by the Company in connection with such exercise and the related
issuance of shares of Common Stock (or Other Securities).

(f) The holder represents and warrants that at the time of any exercise of this
warrant the holder is an “accredited investor,” as such term is defined in Rule
501 promulgated under the Securities Act of 1933 (the “Securities Act”) and
acknowledges and agrees that the Company may, in its sole discretion,
(i) require, as a condition to the exercise of this Warrant, that the holder
provide such written evidence that such holder is an accredited investor as the
time of exercise, and (ii) decline to issue the shares of Common Stock issuable
upon such exercise if the Company is not satisfied that this warrant may be
exercised the holder pursuant to a valid registration exemption from the
Securities Act and any applicable state securities law.

2.3 Acknowledgement of Continuing Obligations. The Company will, at the time of
the exercise of this Warrant, upon the request of the Purchaser, acknowledge in
writing its continuing obligation to afford to the Purchaser any rights to which
the Purchaser shall continue to be entitled after such exercise in accordance
with the provisions of this Warrant, provided that if the Purchaser shall fail
to make any such request, such failure shall not affect the continuing
obligation of the Company to afford to the Purchaser any such rights.



--------------------------------------------------------------------------------

2.4 Subscription Agreement. The Subscription Agreement will be substantially in
the form set forth in Exhibit A hereto, except that if the shares of Common
Stock (or Other Securities) issuable upon exercise of this Warrant are not to be
issued in the name of the Purchaser, the Subscription Agreement will also state
the name of the Person to whom the certificates for the shares of Common Stock
(or Other Securities) are to be issued, and if the number of shares of Common
Stock (or Other Securities) to be issued does not include all the shares of
Common Stock (or Other Securities) issuable hereunder, it will also state the
name of the Person to whom a new Warrant for the unexercised portion of the
rights hereunder is to be delivered.

2.5 Fractional Shares. If a fractional share of Common Stock would, but for the
provisions of Section 2.1 hereof, be issuable upon exercise of the rights
represented by this Warrant, the Company will, within ten (10) days after the
Exercise Date, deliver to the Purchaser a check payable to the Purchaser in lieu
of such fractional share, in an amount equal to the Market Price of such
fractional share as of the close of business on the Exercise Date.

3. Adjustments.

3.1 Adjustments for Stock Splits, Etc. If the Company shall at any time after
the Issue Date subdivide its outstanding Common Stock, by split-up or otherwise,
or combine its outstanding Common Stock, or issue additional shares of its
capital stock in payment of a stock dividend in respect of its Common Stock or
Other Securities, the number of shares issuable on the exercise of the
unexercised portion of this Warrant shall forthwith be proportionately increased
in the case of a subdivision or stock dividend, or proportionately decreased in
the case of combination, and the Exercise Price then applicable to shares
covered by the unexercised portion of this Warrant shall forthwith be
proportionately decreased in the case of a subdivision or stock dividend, or
proportionately increased in the case of combination.

3.2 Adjustment for Reclassification, Reorganization, Etc. In case of any
reclassification, capital reorganization, or change of the outstanding Common
Stock (other than as a result of a subdivision, combination or stock dividend),
or in the case of any consolidation of the Company with, or merger of the
Company into, another Person (other than a consolidation or merger in which the
Company is the continuing corporation and which does not result in any
reclassification or change of the outstanding Common Stock or Other Securities
of the Company), or in case of any sale or conveyance to one or more Persons of
the property of the Company as an entirety or substantially as an entirety at
any time prior to the expiration of this Warrant, then, as a condition of such
reclassification, reorganization, change, consolidation, merger, sale or
conveyance, lawful provision shall be made, and duly executed documents
evidencing the same from the Company or its successor shall be delivered to the
Holder of this Warrant, so that the Holder of this Warrant shall have the right
at any time prior to the expiration of this Warrant to purchase, at a total
price not to exceed that payable upon the exercise of the unexercised portion of
this Warrant, the kind and amount of shares of stock and other securities and
property receivable upon such reclassification, reorganization, change,
consolidation, merger, sale or conveyance by a holder of the number of shares of
Common Stock or Other Securities of the Company as to which this Warrant was
exercisable immediately prior to such reclassification, reorganization, change,
consolidation, merger, sale or conveyance, and in any such case appropriate
provision shall be made with respect to the rights and interests of the Holder
of this Warrant to the end that the provisions hereof (including, without
limitation, provisions for the adjustment of the Exercise Price and of the
number of shares purchasable upon exercise of this Warrant) shall thereafter be
applicable in relation to any shares of stock, and other securities and
property, thereafter deliverable upon exercise hereof. If, as a consequence of
any such transaction, solely cash, and no securities or other property of any
kind, is deliverable upon exercise of this Warrant, then, in such event, the
Company may terminate this Warrant by giving the Holder hereof written notice
thereof. Such notice shall specify the date (at least thirty (30) days
subsequent to the date on which notice is given) on which, at 3:00 P.M., Boston,
Massachusetts time, this Warrant shall terminate. Notwithstanding any such
notice, this Warrant shall remain exercisable, and otherwise in full force and
effect, until such time of termination.



--------------------------------------------------------------------------------

3.3 Certificate of Adjustment. Whenever the Exercise Price or the number of
shares issuable hereunder is adjusted, as herein provided, the Company shall
promptly deliver to the registered Holder of this Warrant a certificate of the
Treasurer of the Company, which certificate shall state (i) the Exercise Price
and the number of shares of Common Stock (or Other Securities) issuable
hereunder after such adjustment, (ii) the facts requiring such adjustment, and
(iii) the method of calculation for such adjustment and increase or decrease.

3.4 Small Adjustments. No adjustment in the Exercise Price shall be required
unless such adjustment would require an increase or decrease in the Exercise
Price of at least one percent; provided, however, that any adjustments which by
reason of this Section 3.5 are not required to be made immediately shall be
carried forward and taken into account at the time of exercise of this Warrant
or any subsequent adjustment in the Exercise Price which, singly or in
combination with any adjustment carried forward, is required to be made under
Sections 3.1 or 3.2.

4. Reservation of Stock, etc., Issuable on Exercise of Warrant. The Company will
at all times reserve and keep available, solely for issuance and delivery upon
the exercise of this Warrant, all shares of Common Stock (or Other Securities)
from time to time issuable upon the exercise of this Warrant.

5. Disposition of This Warrant, Common Stock, Etc.

(a) The Holder of this Warrant and any transferee hereof or of the Common Stock
(or Other Securities) with respect to which this Warrant may be exercisable, by
their acceptance hereof, hereby understand and agree that this Warrant and the
Common Stock (or Other Securities) with respect to which this Warrant may be
exercisable have not been registered under the Securities Act, and may not be
sold, pledged, hypothecated, donated, or otherwise transferred (whether or not
for consideration) without an effective registration statement under the Act or
an opinion of counsel satisfactory to the Company and/or submission to the
Company of such other evidence as may be satisfactory to counsel to the Company,
in each such case, to the effect that any such transfer shall not be in
violation of the Act. It shall be a condition to the transfer of this Warrant
that any transferee thereof deliver to the Company its written agreement to
accept and be bound by all of the terms and conditions of this Warrant. The
foregoing notwithstanding, the Company acknowledges its obligations as set forth
in that certain Registration Rights Agreement of approximate even date to which
it and the initial holder of this Warrant are parties (the “Registration Rights
Agreement”), to register the shares of Common Stock issuable upon exercise
hereof.

(b) Except to the extent registered the resale of the shares of Common Stock
issuable upon exercise hereof are “registrable securities” (as defined in the
Registration Rights Agreement) and a resale transaction of which has been
registered pursuant thereto, the stock certificates of the Company that will
evidence the shares of Common Stock (or Other Securities) with respect to which
this Warrant may be exercisable will be imprinted with a conspicuous legend in
substantially the following form:

“THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED (THE “ACT”), AND MAY NOT BE SOLD,
PLEDGED, HYPOTHECATED, DONATED OR OTHERWISE TRANSFERRED (WHETHER OR NOT FOR
CONSIDERATION) BY THE HOLDER WITHOUT AN EFFECTIVE REGISTRATION STATEMENT UNDER
THE ACT OR AN OPINION OF COUNSEL SATISFACTORY TO THE COMPANY AND/OR SUBMISSION
TO THE COMPANY OF SUCH OTHER EVIDENCE AS MAY BE SATISFACTORY TO COUNSEL TO THE
COMPANY, IN EACH SUCH CASE, TO THE EFFECT THAT ANY SUCH TRANSFER SHALL NOT BE IN
VIOLATION OF THE ACT.”

Except as set forth in the Registration Rights Agreement, the Company has not
agreed to register any of the Holder’s shares of Common Stock (or Other
Securities) of the Company with respect to which this Warrant may be exercisable
for distribution in accordance with the provisions of the Securities Act, and
the Company has not agreed to comply with any exemption from registration under
the Act for the resale of the Holder’s shares of Common Stock (or Other
Securities) with respect to which this Warrant may be exercised. Hence, it is
the understanding of the Holder of this Warrant that by virtue of the provisions
of certain rules respecting “restricted securities” promulgated by the SEC, the
shares of Common Stock (or Other Securities) of the Company with respect to
which this Warrant may be exercisable may be required



--------------------------------------------------------------------------------

to be held indefinitely, unless and until registered under the Securities Act
(as contemplated by the Registration Rights Agreement), unless an exemption from
such registration is available, in which case the Holder may still be limited as
to the number of shares of Common Stock (or Other Securities) of the Company
with respect to which this Warrant may be exercised that may be sold from time
to time.

6. Rights and Obligations of Warrant Holder. The Holder of this Warrant shall
not, by virtue hereof, be entitled to any voting rights or other rights as a
stockholder of the Company. No provision of this Warrant, in the absence of
affirmative actions by the Holder to purchase Common Stock (or Other Securities)
of the Company by exercising this Warrant, and no enumeration in this Warrant of
the rights or privileges of the Holder, will give rise to any liability of such
Holder for the Exercise Price of Common Stock (or Other Securities) acquirable
by exercise hereof or as a stockholder of the Company.

7. Transfer of Warrants. Subject to compliance with the restrictions on transfer
applicable to this Warrant referred to in Section 5 hereof, this Warrant and all
rights hereunder are transferable, in whole or in part, without charge to the
registered Holder, upon surrender of this Warrant with a properly executed
Assignment (in substantially the form attached hereto as Exhibit B), to the
Company, and the Company at its expense will issue and deliver to or upon the
order of the Holder hereof a new Warrant or Warrants in such denomination or
denominations as may be requested, but otherwise of like tenor, in the name of
the Holder or as the Holder (upon payment of any applicable transfer taxes) may
direct.

8. Replacement of Warrants. Upon receipt of evidence reasonably satisfactory to
the Company of the loss, theft, destruction or mutilation of any Warrant and, in
the case of any such loss, theft or destruction, upon delivery of an indemnity
agreement reasonably satisfactory in form and amount to the Company or, in the
case of any such mutilation, upon surrender and cancellation of such Warrant,
the Company at its expense will execute and deliver, in lieu thereof, a new
Warrant of like tenor.

9. Company Records. Until this Warrant is transferred on the books of the
Company, the Company may treat the registered Holder hereof as the absolute
owner hereof for all purposes, notwithstanding any notice to the contrary.

10. Miscellaneous.

10.1 Notices. All notices and other communications from the Company to the
Holder of this Warrant shall be mailed by first class mail, postage prepaid, to
such address as may have been furnished to the Company in writing by such
Holder, or, until an address is so furnished, to and at the address of the last
Holder of this Warrant who has so furnished an address to the Company. All
communications from the Holder of this Warrant to the Company shall be mailed by
first class mail, postage prepaid, to Pro-Pharmaceuticals, Inc., 7 Wells Avenue,
Newton, MA 02459 Attn: Chief Financial Officer, or such other address as may
have been furnished to the Holder in writing by the Company.

10.2 Amendment and Waiver. Except as otherwise provided herein, this Warrant and
any term hereof may be amended, waived, discharged or terminated only by an
instrument in writing signed by the party against which enforcement of such
amendment, waiver, discharge or termination is sought.

10.3 Governing Law; Descriptive Headings. This Warrant shall be construed and
enforced in accordance with and governed by the laws of the Commonwealth of
Massachusetts. The headings in this Warrant are for purposes of reference only,
and shall not limit or otherwise affect any of the terms hereof.

Dated: August 3rd, 2010

 

PRO-PHARMACEUTICALS, INC. By:  

/s/    Anthony Squeglia

Name:   Anthony Squeglia Title:   Chief Financial Officer



--------------------------------------------------------------------------------

EXHIBIT A

SUBSCRIPTION AGREEMENT

[To be signed only upon exercise of Warrant]

 

To:    Date:

The undersigned, the Holder of the within Warrant, pursuant to the provisions
set forth in the within Warrant, hereby irrevocably elects to exercise the
purchase rights represented by such Warrant for, and agrees to subscribe for and
purchase thereunder,                          shares of the Common Stock (or
Other Securities) covered by such Warrant and herewith makes payment of
$                         therefor, and requests that the certificates for such
shares be issued in the name of, and delivered to,                         ,
whose address is:                         . If said number of shares is less
than all the shares covered by such Warrant, a new Warrant shall be registered
in the name of the undersigned and delivered to the address stated below.

 

  Signature  

 

    (Signature must conform in all respects to name of Holder as specified on
the face of the Warrant or on the form of Assignment attached as Exhibit B
thereto.)   Address  

 

   

 

  [Signature Guarantee]



--------------------------------------------------------------------------------

EXHIBIT B

ASSIGNMENT

[To be signed only upon transfer of Warrant]

For value received, the undersigned hereby sells, assigns and transfers all of
the rights of the undersigned under the within Warrant with respect to the
number of shares of the Common Stock (or Other Securities) covered thereby set
forth below, unto:

 

Name of Assignee    Address    No. of Shares

 

Dated:   Signature  

 

    (Signature must conform in all respects to name of Holder as specified on
the face of the Warrant.)   Address  

 

   

 

  [Signature Guarantee]